Citation Nr: 1012239	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  09-01 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
obstructive sleep apnea prior to January 7, 2009.

2.  Entitlement to an increased evaluation in excess of 50 
percent for obstructive sleep apnea from January 7, 2009.


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The Veteran had active military duty from September 1985 to 
October 2006, when he retired with more than 20 years of 
service.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  In that decision the RO 
adjudicated multiple issues, some of which were granted and 
some denied.  The Veteran filed notice of disagreement (NOD) 
with respect to a number of the issues, including the issue 
on appeal.  However, he only perfected an appeal as to the 
issue of entitlement to an initial compensable evaluation 
for sleep apnea.

In June 2009 the RO issued a rating decision and statement 
of the case (SOC) granting an increased evaluation to 50 
percent for obstructive sleep apnea, effective from January 
7, 2009; this was not a full grant of the benefit sought on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.  For the period prior to January 7, 2009, the Veteran's 
obstructive sleep apnea required the use of a nasal 
continuous positive airway pressure (CPAP).  

2.  From January 7, 2009, the Veteran's service-connected 
sleep apnea has not been manifested by cor pulmonale, carbon 
dioxide retention or required a tracheostomy; the Veteran 
continues to require use of a positive airway pressure 
device.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation increased from 
noncompensable to 50 percent, but no higher, for obstructive 
sleep apnea, for the period prior to January 7, 2009, have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2009).

2.  The criteria for an initial evaluation in excess of 50 
percent for obstructive sleep apnea from January 7, 2009 are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, 
Diagnostic Code 6847 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application 
for benefits, it must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.159, 3.326; see Pelegrini v. Principi, 18 Vet. App. 112, 
120- 21 (2004) (Pelegrini II); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

It is noted that the Veteran's appeal for a higher initial 
disability evaluation for his obstructive sleep apnea is a 
downstream issue, arising from the initial evaluation 
assigned for the disability once the RO awarded service 
connection.  Courts have held that once service connection 
is granted the claim is substantiated, additional notice is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA. 

The Board notes that, in correspondence dated in December 
2006 and April 2008 the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  Id.; 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 
3.159(c) (2009).  Service treatment records have been 
associated with the claims folder, and all identified and 
available treatment records have been secured.  The Veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.  Accordingly, 
the Board finds that the Veteran is not prejudiced by moving 
forward with a decision on the merits at this time.

II.  Increased Evaluation

Disability evaluations are determined by the application of 
a schedule of ratings which is based, as far as can 
practically be determined, on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Each service-connected disability is rated on 
the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. § 4.27.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of time from work 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.  

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is 
at issue the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, as with the Veteran's claim on appeal, where the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the 
severity of the disability at issue is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time with consideration 
given to the propriety of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In addition, the Court has 
held that in determining the present level of a disability 
for any increased evaluation claim, the Board must consider 
the application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the appellant).


A.  Obstructive Sleep Apnea - Prior to January 7, 2009

By rating decision dated March 2007 the RO granted service 
connection for obstructive sleep apnea and assigned a zero 
percent evaluation effective from November 1, 2006 under 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6847.  

Under the provisions of DC 6847, a noncompensable rating for 
sleep apnea is assigned if asymptomatic but with documented 
sleep disorder breathing.  A 30 percent rating is assigned 
if there is persistent daytime hypersomnolence.  A 
50 percent disability rating contemplates sleep apnea that 
requires use of a breathing assistance device such as a CPAP 
machine.  The highest rating of 100 percent is warranted for 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or where a tracheostomy (tracheotomy) is 
required.  Id.

A review of the service treatment records show that the 
Veteran was diagnosed in service with obstructive sleep 
apnea.  In May 2005 he underwent an overnight 
polysomnography or sleep study due to sleep apnea and heavy 
snoring.  It was noted in the polysomnography report that 
the Epworth sleepiness scale was 16, which suggests 
excessive daytime sleepiness.  The study showed the Veteran 
had frequent sleep apnea/hypopnea, heavy snoring, frequent 
arousals due to sleep-disordered breathing, which suggested 
severe obstructive sleep apnea-hypopnea syndrome with heavy 
snoring.  Nasal CPAP was recommended to treat his sleep 
disordered breathing.  

In August 2005 he underwent uvulopalatopharyngoplasty (UPPP) 
and turbinoplasty for his obstructive sleep apnea.  In a May 
2006 in-service general hospital outpatient record, an 
impression of obstructive sleep apnea and status post UPPP 
was noted.  The examiner commented that the Veteran was 
status post UPPP in August 2005.  It was further commented 
that the Veteran denies snoring, nasal obstruction or VPI 
[velopharyngeal insufficiency] and had improved sleep 
without "night waking."  In the Veteran's report of medical 
assessment for retirement dated in April 2006, it was noted 
that sleep apnea had worsened since his last medical 
assessment.  He was diagnosed with obstructive sleep apnea.  

In January 2007 the Veteran had a VA examination.  At that 
time he reported that he "snored" and had unrefreshed sleep.  
He also reported that he had a UPPP in August 2005 which 
improved his symptoms and that he was not currently being 
treated for obstructive sleep apnea.  The diagnosis was 
obstructive sleep apnea.  

Another VA examination was conducted in November 2008.  The 
Veteran reported that he was unable to follow-up with 
treatment for his sleep apnea in service due to duty 
changes, out-processing and personal family medical 
problems.  He stated that he had not had an evaluation since 
the 2005 sleep study and he continues to have daytime 
hypersomnolence, loud snoring and cessation of breathing 
during sleep, witnessed by his wife.  

In his NOD, the Veteran stated that after the [in-service] 
sleep study was concluded he and the doctor discussed the 
use of a CPAP machine and the alternative UPPP and 
turbinoplasty surgery.  He stated that the CPAP machine was 
not a viable option during service because of the difficulty 
of bringing the machine on training exercises so he elected 
to have the surgery.  Here, the Veteran's statements are 
consistent with evidence found in his service treatment 
records and are therefore credible.  

In December 2008, the Veteran was afforded VA sleep study.  
The study disclosed that the Veteran continued to manifested 
hypoapnea and respiratory event related arousals.  The 
provider recommended that the Veteran use an automatic 
positive pressure airway device.  

Considering the evidence of record in light of the above, 
and affording the Veteran the benefit of the doubt (see 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the Veteran's sleep apnea more nearly approximates the 
criteria for a 50 percent evaluation throughout the entire 
time period on appeal.  As noted above, a 50 percent 
evaluation is warranted if sleep apnea syndrome requires use 
of a breathing assistance device such as a CPAP machine.  
Here, the evidence shows that, in May 2005, CPAP was 
recommended to treat the Veteran's sleep apnea disorder.  

The Board also finds it significant that the report of 
medical assessment for his retirement discloses that the 
Veteran complained of a worsening of his sleep apnea.  The 
Veteran complained that he had not been afforded re-
evaluation of his sleep apnea post-surgically.  Although the 
Veteran did not obtain re-evaluation for several years, when 
the re-evaluation was conducted, in December 2008, the 
evaluation demonstrated that the Veteran should be using a 
positive pressure airway device.  Although the Veteran did 
not use CPAP following service, the Board finds that, 
resolving reasonable doubt in the Veteran's favor, his 
service-connected sleep apnea required such treatment.  
Thus, the criteria for an initial 50 percent evaluation are 
met from the day following the Veteran's service separation.  

The examinations and diagnostic evaluations in service 
establish that the Veteran did not manifest cor pulmonale, 
carbon dioxide retention, or chronic respiratory failure 
during service, and no post-service evidence establishes 
that any of these diagnoses or symptoms were found during 
post-service VA examinations or treatment.  The medical 
evidence establishes that the Veteran has not required a 
tracheostomy.  Accordingly, the criteria for a 100 percent 
rating for sleep apnea were not met prior to January 7, 
2009.  


B.  Obstructive Sleep Apnea - From January 7, 2009

VA examination in March 2009 reveals a chest x-ray 
impression with no acute cardiorespiratory disease in the 
chest.  Interpretation of a sleep study conducted in March 
2009 reveals status post UPPP with persistent snoring and 
daytime sleepiness associated with mild obstructive sleep 
apnea hypopnea syndrome mostly relieved by nasal CPAP.  VA 
outpatient treatment records contained in the claims folder 
disclose that the Veteran's lungs were examined, pulse 
oximetry monitoring was conducted, and the Veteran's heart 
wan monitored, including evaluation through 
electrocardiogram examination, in connection with the March 
2009 sleep apnea re-evaluation.  The sleep apnea study 
disclosed that the Veteran continued to require the 
automatic bi-level positive pressure airway device (BPAP).  

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected obstructive sleep apnea.  An evaluation in excess 
of 50 percent for the Veteran's obstructive sleep apnea 
under DC 6847 is not warranted for any period on appeal.  
The Board has reviewed the Veteran's medical records from 
January 2009 and can find no evidence of chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or a 
tracheostomy, which is required for the next higher 
evaluation of 100 percent under DC 6847.  

The examinations and diagnostic evaluations establish that 
the Veteran did not manifest cor pulmonale, carbon dioxide 
retention, or chronic respiratory failure.  The medical 
evidence establishes that the Veteran has not required a 
tracheostomy.  Accordingly, the criteria for a 100 percent 
rating have not been met under DC 6847 from January 7, 2009.  
See id.  No criterion for an evaluation in excess of 50 
percent is met during this period, and the appeal for an 
evaluation in excess of 50 percent must be denied.  

General considerations

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected obstructive sleep apnea.  The criteria for Board 
finds that an evaluation in excess of 50 percent for the 
Veteran's obstructive sleep apnea under DC 6847 is not 
warranted for any period on appeal.  As the 50 percent 
evaluation granted in this decision prior to January 7, 
2009, merges with the 50 percent evaluation granted after 
January 7, 2009, a staged rating is now no longer 
applicable.  

Finally, the Board notes that there is no evidence of record 
that the Veteran's obstructive sleep apnea causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board finds that the frequency of sleep 
evaluations, averaging once every two months, from December 
2008 through May 2009, was not of such frequency as to be 
equivalent to frequent periods of hospitalization, and did 
not constitute a treatment frequency beyond that 
contemplated in the assigned 50 percent evaluation.  

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the 
average impairment in earning capacity resulting from a 
service-connected disability.  38 C.F.R. § 4.1.  In the 
instant case, there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis as there is 
no evidence that the Veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected obstructive sleep apnea.  Hence the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Referral for consideration of an extraschedular 
evaluation in excess of 50 percent at any time during the 
pendency of the appeal is not required.




ORDER

An initial evaluation increased from noncompensable to 50 
percent for obstructive sleep apnea for the period prior to 
January 7, 2009 is granted, subject to the regulations 
governing payment of monetary benefits.

An initial evaluation in excess of 50 percent for sleep 
apnea from January 7, 2009 is denied.



____________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


